Detailed Action
This is the final office action for US application number 14/476,376. Claims are evaluated as filed on July 26, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Blain, Mozeleski, Bray, Moskowitz, Landry, and Garcia teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Applicant has amended claims 1, 21, and 22 to recite in part that “the anchor housing is a single unitary body” (Remarks p. 9 and 10), Examiner notes that only claim 22 dated July 26, 2021 provides such a recitation and such does not appear to be supported by the original disclosure.
With regards to Applicant’s argument that Mozeleski teaches a curvilinear shank but does not disclose any type of instrument guide (Remarks p. 9-10), Examiner notes that Mozeleski has been applied as a teaching of a partially-spherical head and a curvilinear shank with fins. The assertion that Mozeleski does not disclose any type of 
With regards to Applicant’s argument that one would not have contemplated changing Blain to incorporate a curved shank since the instrument guide of Blain is used on a fixed fastener that does not contemplate positioning the screws on a curved axis (Remarks p. 10), Examiner notes that the modification of Blain to include a curved shank is taught by Mozeleski as noted above and detailed in the rejection below. The argument that Blain is ‘used on a fixed fastener that does not contemplate positioning the screws on a curved axis’ is unclear with regards to the intent of the term ‘fixed fastener’, the implied necessity of Blain contemplating positioning screws on a curved axis, and how an ‘axis’ (“a straight line about which a body or a geometric figure rotates or may be supposed to rotate” or “a straight line with respect to which a body or figure is symmetrical” (https://www.merriam-webster.com/dictionary/axis)) can be reasonably construed to be curved.  With regards to the ability of the instrument guide of Blain to accommodate a curved shank, Blain specifically discloses that “instrument guide may also be useful for manipulating implantable devices that are small in size or difficult to access, by providing a larger structure for the user to manipulate during implantation” (¶22). That is, the instrument guide of Blain is disclosed to be sized to be larger than the devices being inserted therein and would thus be capable of receiving fasteners with the slight curve taught by Mozeleski (Mozeleski Figs. 6B, 13, 14, and 17). Alternately, if the instrument guide of Blain were not sized to be larger than the devices to be inserted therein, then such would also fail to accommodate variously sized implants and screws 
With regards to Applicant’s argument that the office action uses Bray to teach an insertion tool with a curved fastener guide but the tool does not have first and second anchors curved in a first direction and a third anchor curved in a second direction and it would not have been obvious to merely add a third anchor to the device of Bray as Bray only discloses a first and second fastener and does not disclose an anchor housing (Remarks p. 10), Examiner notes that Bray does disclose and anchor housing as annotated on Bray Fig. 8. It has not been asserted that Bray teaches first and second anchors curved in a first direction and a third anchor curved in a second direction, that it would not have been obvious to merely add a third anchor to the device of Bray as Bray only discloses a first and second fastener, or modifying Bray at all and thus these arguments are moot. Instead, as detailed in the below rejection and that of the non-final office action dated April 26, 2021, Blain is the primary reference and Bray teaches the channel axis being curved by being flexible to angle the anchor housing and allow for bending through the anchor housing.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 11-13, the specification appears to lack proper antecedent basis for “a second anchor channel of the one or more anchor channels configured to orient a second vertebral anchor” of claim 11 lines 1-2. That is, a second anchor channel that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a second vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29 does not appear to be disclosed as a such claims four anchor channels and total of three are disclosed as shown in Figs. 11-14. Further, such claims three anchors with the fourth channel being capable of use with a fourth anchor, which is also not disclosed. Thus, the specification fails to provide proper antecedent basis for “a second anchor channel of the one or more anchor channels configured to orient a second vertebral anchor” of claim 11 lines 1-2 constitutes new matter. Examiner suggests amending as “claim 1, wherein 
As to claims 12 and 13, the specification appears to lack proper antecedent basis for “a third anchor channel of the one or more anchor channels configured to orient a third vertebral anchor” of claim 12 lines 1-2. That is, a third anchor channel that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a third vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29 does not appear to be disclosed as a such claims four anchor channels and total of three are disclosed as shown in Figs. 11-14. Further, such claims three anchors with the fourth channel being capable of use with a fourth anchor, which is also not disclosed. Thus, the specification fails to provide proper antecedent basis for “a third anchor channel of the one or more anchor channels configured to orient a third vertebral anchor” of claim 12 lines 1-2. Examiner suggests amending as “claim 1,  wherein the third vertebral anchor”.
As to claim 22, the specification appears to lack proper antecedent basis for “the anchor housing is a single unitary body” of line 33. That is, such has not been originally disclosed. Thus, the specification fails to provide proper antecedent basis for “the anchor housing is a single unitary body”. Examiner suggests cancelling this limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second anchor channel of the one or more anchor channels configured to orient a second vertebral anchor” of claim 11 lines 1-2 that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a second vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29 and the “a third anchor channel of the one or more anchor channels configured to orient a third vertebral anchor” of claim 12 lines 1-2 that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a third vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29 and “the anchor housing is a single unitary body” of claim 22 line 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim(s) 1-13, 21, and 22 is/are objected to because of the following informalities:
Claim 1 line 7 should read “guiding the first vertebral anchor out”.  
Claim 1 line 13 should read “and abut the first vertebral anchor disposed”.  
Claim 1 line 15 should read “the head portion of the first vertebral anchor includes”.  
Claim 1 line 16 should read “position the first vertebral anchor within the first”.  
Claim 1 lines 20-21 should read “configured to align [[with]] the first elongate channel with 
Claim 1 lines 22-23 should read “configured to guide the guide member from the trailing housing to the anchor housing”.
Claim 1 line 25 should read “a plate portion of an intervertebral spacer,”.
Claim 1 line 26 should read “the anchor [[c]]housing includes”.
Claim 21 line 8 should read “guiding the first vertebral anchor out”.  
Claim 21 line 14 should read “and abut the first vertebral anchor disposed”.  
Claim 21 line 15 should read “the head portion of the first vertebral anchor includes”.  
Claim 21 line 16 should read “position the first vertebral anchor within the first”.  
Claim 21 lines 16-17 should read “along the longitudinally extending first anchor channel axis,”.
Claim 21 lines 20-21 should read “configured to align [[to]] the first elongate channel with the first anchor channel”.
Claim 21 lines 22-23 should read “configured to guide the guide member from the trailing housing to the anchor housing”.
Claim 21 line 25 should read “the anchor [[c]]housing includes”.
Claim 22 line 4 should read “an intervertebral spacer”.
Claim 22 line 5 should read “the intervertebral spacer”.
Claim 22 line 8 should read “the one or more anchor channels of the anchor housing”.
Claim 22 line 14 should read “guides the first vertebral anchor out”.  
Claim 22 lines 14-15 should read “out of the intervertebral spacer along a first trajectory,”.
Claim 22 line 14 should read “and abut the first vertebral anchor disposed”.  
Claim 22 lines 15-16 should read “the first 
Claim 22 line 17 should read “the head portion of the first vertebral anchor includes”.  
Claim 22 line 18 should read “position the first vertebral anchor within the first”.  
Claim 22 lines 20-21 should read “along the longitudinally extending first anchor channel axis,”.
Claim 22 lines 23-24 should read “configured to align [[to]] the first elongate channel with the first anchor channel”.
Claim 22 line 25 should read “configured to guide the guide member from the trailing housing to the anchor housing”.
Claim 22 line 28 should read “the anchor [[c]]housing includes”.
Appropriate correction is required.


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-13 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
As to claims 11-13, “a second anchor channel of the one or more anchor channels configured to orient a second vertebral anchor” of claim 11 lines 1-2 appears to be new matter. That is, a second anchor channel that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a second vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29 appears to be new matter as a such claims four anchor channels and total of three are disclosed as shown in Figs. 11-14. Further, such claims three anchors with the fourth channel being capable of use with a fourth anchor, which is also not disclosed. Thus, the “a second anchor channel of the one or more anchor channels configured to orient a second vertebral anchor” of claim 11 lines 1-2 constitutes new matter. Examiner suggests amending as “claim 1, wherein the second vertebral anchor”.
As to claims 12 and 13, “a third anchor channel of the one or more anchor channels configured to orient a third vertebral anchor” of claim 12 lines 1-2 appears to be new matter. That is, a third anchor channel that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient  wherein the third vertebral anchor”.
As to claim 22, the “the anchor housing is a single unitary body” of line 33 appears to be new matter. That is, such has not been originally disclosed. Thus, “the anchor housing is a single unitary body” constitutes new matter. Examiner suggests cancelling this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13, 21, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the second anchor" in line 27.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the second anchor channel and third anchor channel”.
Claim(s) 1 is/are unclear with regards to “are curved in in a second axis” in line 26 and if the two ‘in’s are a typographical error or there is a missing word in this phrase. Further it is unclear how the second and third anchor channels can be along the same axis given structures shown in at least Figs. 11-14. Examiner is interpreting this as referring to, and suggests amending as, “anchor channel are curved 
Claim(s) 1 recites/recite the limitation "the second vertebral anchor and the third vertebral anchor" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a second vertebral anchor and [[the]]a third vertebral anchor”.
Claim(s) 5 is/are unclear with regards to the vertebral anchor in lines 3-4 and if such is intended to refer to the first, second, or third vertebral anchor of claim 1 lines 2 and 28-29. Examiner is interpreting this as referring to, and suggests amending as, “configured to secure one of the first, second, or third vertebral anchors within the one of the one or more anchor channels.”.
Claim(s) 8 is/are unclear with regards to the vertebral anchor in line 3 and if such is intended to refer to the first, second, or third vertebral anchor of claim 1 lines 2 and 28-29. Examiner is interpreting this as referring to, and suggests amending as, “to one of the first, second, or third vertebral anchors secured to the extension.”.
Claims 11-13 is/are unclear with regards to “a second anchor channel of the one or more anchor channels configured to orient a second vertebral anchor” of claim 11 lines 1-2 that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a second vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29. Examiner is interpreting this as referring to, and suggests amending as, “claim 1, wherein the second vertebral anchor”.
Claims 12 and 13 is/are unclear with regards to “a third anchor channel of the one or more anchor channels configured to orient a third vertebral anchor” of claim 12 lines 1-2 that is in addition to the one or more other channels with a first anchor channel in claim 1 line 6, the second anchor channel of claim 1 line 26, and the third anchor channel of claim 1 line 26-26 configured to orient a third vertebral anchor that is in addition to the first vertebral anchor of claim 1 line 2, the second vertebral anchor of claim 1 line 28, and the third vertebral anchor of claim 1 lines 28-29. Examiner is interpreting this as referring to, and suggests amending as, “claim 1,  wherein 
Claim(s) 21 recites/recite the limitation "the second anchor" in line 26.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the second anchor channel and third anchor channel”.
Claim(s) 21 is/are unclear with regards to “are curved in in a second axis” in line 26 and if the two ‘in’s are a typographical error or there is a missing word in this phrase. Further it is unclear how the second and third anchor channels can be along the same axis given structures shown in at least Figs. 11-14. Examiner is interpreting this as referring to, and suggests amending as, “anchor channel are curved 
Claim(s) 21 recites/recite the limitation "the second vertebral anchor and the third vertebral anchor" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a second vertebral anchor and [[the]]a third vertebral anchor”.
Claim(s) 22 recites/recite the limitation "the second anchor" in line 29.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the second anchor channel and third anchor channel”.
Claim(s) 22 is/are unclear with regards to “are curved in a second channel axis” in lines 29-30 and ihow the second and third anchor channels can be along the same axis given structures shown in at least Figs. 11-14. Examiner is interpreting this as referring to, and suggests amending as, “anchor channel are curved
Claim(s) 22 recites/recite the limitation "the second vertebral anchor and the third vertebral anchor" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a second vertebral anchor and [[the]]a third vertebral anchor”.
Claim(s) 2-4, 6, 7, and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9-13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2009/0024132, hereinafter “Blain”) in view of Mozeleski et al. (US 2016/0151171, hereinafter “Mozeleski”) and Bray et al. (US 2010/0076500, hereinafter “Bray”), further in view of Moskowitz et al. (US 2008/0177307, hereinafter “Moskowitz”).
As to claims 1, 3, 4, 9, 11-13, Blain discloses a system (Figs. 1, 2A, 6A, and 6B, ¶40) capable of use for stabilizing spinal elements (via intervertebral spacer 2, Figs. 2C-claim 4, Blain discloses a second alignment shaft (see illustration of Fig. 2C) capable of aligning each of the one or more elongate channels with a corresponding anchor channel of the one or more anchor channels (Fig. 2C). As to claim 9, Blain discloses that a distal face of the anchor housing (bottom facing claim 11, Blain discloses that the second vertebral anchor is capable of being urged along a second trajectory that is different than the first trajectory (via driver 66, Fig. 6B, ¶42).
Blain is silent to the elongate shank being curvilinear, an elongate fin extending longitudinally along the elongate shank, the anchor housing including a third anchor channel, wherein the third anchor channel is curved, and a third vertebral anchor is positioned within the anchor housing. As to claim 3, Blain is silent to a concave surface at least partially defining the first anchor channel. As to claim 12, Blain is silent to the third vertebral anchor is configured to be urged along a third trajectory that is different than the second trajectory. As to claim 13, Blain is silent to the first and third trajectories are parallel to one another.
Mozeleski teaches a similar system (Figs. 1-14, ¶74) capable of use for stabilizing spinal elements (abstract), the system comprising: a first vertebral anchor (400, 401, 420, ¶74) having a head portion (412, Figs. 7A and 7B, ¶74), a curvilinear elongate shank (414, Figs. 7A and 7B, ¶74) extending longitudinally away from the head portion (Figs. 7A and 7B, ¶74), and an elongate fin (418s, 416s) extending longitudinally along the elongate shank (Figs. 7A and 7B, ¶74), the head portion comprising a partially-spherical head portion (Figs. 7A and 7B); and a guide member (700) capable of moving along a longitudinal axis when disposed within an elongate channel (Figs. 12-14) and abutting the vertebral anchor (Figs. 12-14), wherein the head 
Bray teaches a similar system (Figs. 1-10) capable of use for stabilizing spinal elements (Fig. 10), the system comprising: a first vertebral anchor (42, Figs. 8 and 9); a trailing housing (see illustration of Fig. 8) defining one or more elongate channels (lumens within the trailing housing, Figs. 4, 5, and 8, ¶s 21, 22, 24, 36, and 39 disclose openings 17a, 17b, 16a, and 16b and a driver inserted into 16a, 16b and moved along to contact the anchor); an anchor housing (see illustration of Fig. 8) defining one or more anchor channels (lumens within the anchor housing, Figs. 4, 5, and 8, ¶s 21, 22, 24, 36, and 39 disclose openings 17a, 17b, 16a, and 16b and a driver inserted into 16a, 16b and moved along to contact the anchor), a first anchor channel (lumen within the anchor housing between 17a and 16a) of the one or more anchor channels (as defined) guiding the first vertebral anchor out of a distal end of the anchor housing along a first trajectory (Figs. 8 and 9, ¶s 21, 22, 24, 36, and 39), wherein the first anchor channel defines a longitudinally extending first anchor channel axis (Fig. 8); and a guide member (driver of ¶s 21, 22, 24, 36, and 39) capable of extending through a first elongate channel of the one or more elongate channels and the first anchor channel (Figs. 8 and 9, ¶s 21, 22, 24, 36, and 39), the guide member capable of moving along a first longitudinal axis when disposed within the first elongate channel and the first anchor channel (Figs. 8 and 9, ¶s 21, 22, 24, 36, and 39) and abutting the first vertebral anchor disposed within the first anchor channel (¶s 21, 22, 24, 36, and 39), wherein the first longitudinal axis and the first trajectory intersect one another (Figs. 8 and 9), and wherein the anchor channel is at least in part curved along a first axis (Fig. 5), wherein claim 3, Bray teaches a concave surface (at curved portion, Fig. 8) at least partially defines the first anchor channel (as defined, Fig. 8).
Moskowitz teaches a similar intervertebral spacer (Figs. 2A-2G, ¶44) comprising: a vertebral cage (110) and a plurality of vertebral anchors (130, 140, 150, 160); wherein the plurality of vertebral anchors comprises a first vertebral anchor (130), a second vertebral anchor (140), a third vertebral anchor (160), and a fourth vertebral anchor (150) that is an alternative to a similar intervertebral spacer (Figs. 1A-1G) comprising: a vertebral cage (10) and a plurality of vertebral anchors (30, 40); wherein the plurality of vertebral anchors comprises a first vertebral anchor (30), a second vertebral anchor (40). As to claim 12, Moskowitz teaches that third trajectory of the third vertebral anchor (Figs. 2A-2D) is different than a second trajectory of the second vertebral anchor (Figs. 2A-2D). As to claim 13, Moskowitz teaches that a first trajectory of the first vertebral anchor and the third trajectory are generally parallel to one another (Figs. 2A-2D).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the anchor head and shank as disclosed by Blain such that the head is partially-spherical and the shank is curvilinear with the fins taught by Mozeleski and modify the anchor receiving openings as disclosed by Blain to accommodate the anchor head and shank as taught by Mozeleski in order to provide options during spinal surgery to utilize the optimal bone fixation member for the patient's anatomy while utilizing the same modular cage system (Mozeleski ¶74) that engage a vertebra in a different manner and orientation than a bone screw (Mozeleski 
As a result, as to claim 1, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses the anchor housing including a third anchor channel (Blain Figs. 2B and 2C; Moskowitz Fig. 2A), wherein the third anchor channel is curved (Blain Fig. 2C; Bray Fig. 8), a third vertebral anchor is positioned within the anchor housing (Blain Figs. 2B and 2C; Moskowitz Fig. 2A). As to claim 12, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses that the third vertebral anchor is capable of being urged along a third trajectory that is different than the second trajectory (Blain via driver 66, Fig. 6B, ¶42; Moskowitz Fig. 2A). As to claim 13, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses that the first and third trajectories are parallel to one another (Moskowitz Figs. 2A-2D).


    PNG
    media_image1.png
    588
    616
    media_image1.png
    Greyscale


Fig. A

    PNG
    media_image2.png
    744
    700
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    549
    822
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    557
    963
    media_image4.png
    Greyscale
 

As to claim 10, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses the invention of claim 9. 
The combination of Blain, Mozeleski, Bray, and Moskowitz is silent to the one or more features including a snap-fit connection piece.
Blain teaches that a coupling on the anchor housing for releasably engaging an intervertebral spacer includes a snap-fit connection piece (28, ¶28).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the one or more features as disclosed by the combination of Blain, Mozeleski, Bray, and Moskowitz to be a snap-fit connection piece as taught by Blain in order to provide a known alternative coupling 

As to claim 21, Blain discloses a system (Figs. 1, 2A, 6A, and 6B, ¶40) capable of use for stabilizing spinal elements (via intervertebral spacer 2, Figs. 2C-6B, ¶s 6, 7, 21, 23, 40, and 42), the system comprising: a first vertebral anchor (6, Figs. 1, 6A, and 6B, ¶23) having a head portion (portion of 6 within the aperture 4 as shown in Fig. 1, i.e. as shown in Fig. A below, ¶23 discloses polyaxial) and an elongate shank (portion of 6 below the aperture 4 as shown in Fig. 1, i.e. as shown in Fig. A below) extending longitudinally from the head portion (Fig. 1) and having a thread (Fig. 1), the head portion comprising a partially-spherical head portion (Fig. 1, ¶23 discloses polyaxial), a trailing housing (see illustration of Fig. 2C) defining one or more elongate channels (portion of 30 and lumen within the trailing housing, Fig. 2C, ¶39 discloses opening 30 and lumen extending to the distal end of 18, ¶40); an anchor housing (see illustration of Fig. 2C) defining one or more anchor channels (portion of 30 and lumen within the anchor housing, Fig. 2C, ¶39 discloses opening 30 and lumen extending to the distal end of 18, ¶40), a first anchor channel of the one or more anchor channels (portion 18 shown in Fig. 6A use for inserting anchor 6, ¶42) guiding the first vertebral anchor (Figs. 1, 6A, and 6B, ¶s 23 and 42) out of a distal end of the anchor housing along a first trajectory (via driver 66, Fig. 6A, ¶42), wherein the first anchor channel defines a longitudinally extending first anchor channel axis (Fig. 6A); and a guide member (66) capable of extending through a first elongate channel of the one or more elongate channels (portion 18 shown in Fig. 6A use for inserting anchor 6, ¶42) and the first 

Mozeleski teaches a similar system (Figs. 1-14, ¶74) capable of use for stabilizing spinal elements (abstract), the system comprising: a vertebral anchor (400, 401, 420, ¶74) having a head portion (412, Figs. 7A and 7B, ¶74), a curvilinear elongate shank (414, Figs. 7A and 7B, ¶74) extending longitudinally from the head portion (Figs. 7A and 7B, ¶74), and an elongate fin (418s, 416s) extending longitudinally away from the head portion along the elongate shank (Figs. 7A and 7B, ¶74), the head portion comprising a partially-spherical head portion (Figs. 7A and 7B); and a guide member (700) capable of moving along a longitudinal axis when disposed within an elongate channel (Figs. 12-14) and abutting the vertebral anchor (Figs. 12-14), wherein the head portion of the vertebral anchor includes a mating feature (413) to secure and position the vertebral anchor within the channel (Figs. 12-14).
Bray teaches a similar system (Figs. 1-10) capable of use for stabilizing spinal elements (Fig. 10), the system comprising: a first vertebral anchor (42, Figs. 8 and 9); a trailing housing (see illustration of Fig. 8) defining one or more elongate channels (lumens within the trailing housing, Figs. 4, 5, and 8, ¶s 21, 22, 24, 36, and 39 disclose openings 17a, 17b, 16a, and 16b and a driver inserted into 16a, 16b and moved along to contact the anchor); an anchor housing (see illustration of Fig. 8) defining one or more anchor channels (lumens within the anchor housing, Figs. 4, 5, and 8, ¶s 21, 22, 
Moskowitz teaches a similar intervertebral spacer (Figs. 2A-2G, ¶44) comprising: a vertebral cage (110) and a plurality of vertebral anchors (130, 140, 150, 160); wherein the plurality of vertebral anchors comprises a first vertebral anchor (130), a second vertebral anchor (140), a third vertebral anchor (160), and a fourth vertebral anchor (150) that is an alternative to a similar intervertebral spacer (Figs. 1A-1G) comprising: a vertebral cage (10) and a plurality of vertebral anchors (30, 40); wherein the plurality of vertebral anchors comprises a first vertebral anchor (30), a second vertebral anchor (40). 

As a result, as to claim 21, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses the anchor housing including a third anchor channel (Blain Figs. 2B and 2C; Moskowitz Fig. 2A), wherein the third anchor channel is curved (Blain Fig. 2C; Bray Fig. 8), a third vertebral anchor is positioned within the anchor housing (Blain Figs. 2B and 2C; Moskowitz Fig. 2A).

As to claim 22, Blain discloses a system (Figs. 1, 2A, 6A, and 6B, ¶40) capable of use for stabilizing spinal elements (via intervertebral spacer 2, Figs. 2C-6B, ¶s 6, 7, 21, 23, 40, and 42), the system comprising: a first vertebral anchor (6, Figs. 1, 6A, and 6B, ¶23) having a head portion (portion of 6 within the aperture 4 as shown in Fig. 1, i.e. as shown in Fig. A below, ¶23 discloses polyaxial) and an elongate shank (portion of 6 below the aperture 4 as shown in Fig. 1, i.e. as shown in Fig. A below) having a thread (Fig. 1); an intervertebral spacer (2, Fig. 1) having a plurality of anchor channels (shown in Fig. 1 holding anchors 6); an insertion device (14) capable of use for inserting the intervertebral spacer between vertebral bodies (Fig. 2B, ¶24), the insertion device having: an anchor housing (see illustration of Fig. 2C) defining one or more anchor channels (portion of 30 and lumen within the anchor housing, Fig. 2C, ¶39 discloses opening 30 and lumen extending to the distal end of 18, ¶40), a first anchor channel of the one or more anchor channels (portion 18 shown in Fig. 6A use for inserting anchor 6, ¶42) of the anchor housing guides the first vertebral anchor (Figs. 1, 6A, and 6B, ¶s 23 and 42) out of the intervertebral spacer along a first trajectory (via driver 66, Figs. 1 
Blain is silent to the elongate shank being curvilinear, an elongate fin extending longitudinally along the elongate shank, and the first anchor channel of the anchor housing being at least in part curved along the longitudinally extending first anchor channel axis, the anchor housing including a third anchor channel, wherein the third anchor channel is curved in a second channel axis, a third vertebral anchor is positioned within the anchor housing, wherein the anchor housing is a single unitary body.
Mozeleski teaches a similar system (Figs. 1-14, ¶74) capable of use for stabilizing spinal elements (abstract), the system comprising: a first vertebral anchor (400, 401, 420, ¶74) having a head portion (412, Figs. 7A and 7B, ¶74), an elongate curvilinear shank (414, Figs. 7A and 7B, ¶74), and an elongate fin (418s, 416s) extending longitudinally along the elongate shank (Figs. 7A and 7B, ¶74), the head portion comprising a partially-spherical head portion (Figs. 7A and 7B); an intervertebral 
Bray teaches a similar system (Figs. 1-10) capable of use for stabilizing spinal elements (Fig. 10), the system comprising: a first vertebral anchor (42, Figs. 8 and 9); an intervertebral spacer (40, Fig. 10, ¶40) having a plurality of anchor channels (Fig. 10, ¶40); an insertion device (Figs. 1-10) capable of use for inserting the vertebral spacer between vertebral bodies (Fig. 10, ¶40), the insertion device having: an anchor housing (see illustration of Fig. 8) defining one or more anchor channels (lumens within the anchor housing, Figs. 4, 5, and 8, ¶s 21, 22, 24, 36, and 39 disclose openings 17a, 17b, 16a, and 16b and a driver inserted into 16a, 16b and moved along to contact the anchor), a first anchor channel (lumen within the anchor housing between 17a and 16a) of the one or more anchor channels (as defined) guiding the first vertebral anchor out of the intervertebral spacer along a first trajectory (Figs. 8 and 9, ¶s 21, 22, 24, 36, and 39), wherein the first anchor channel defines a longitudinally extending first anchor 
Moskowitz teaches a similar intervertebral spacer (Figs. 2A-2G, ¶44) comprising: a vertebral cage (110) and a plurality of vertebral anchors (130, 140, 150, 160); wherein the plurality of vertebral anchors comprises a first vertebral anchor (130), a second vertebral anchor (140), a third vertebral anchor (160), and a fourth vertebral anchor (150) that is an alternative to a similar intervertebral spacer (Figs. 1A-1G) comprising: a vertebral cage (10) and a plurality of vertebral anchors (30, 40); wherein the plurality of vertebral anchors comprises a first vertebral anchor (30), a second vertebral anchor (40). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the anchor head and shank as disclosed  
As a result, as to claim 22, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses the anchor housing including a third anchor channel (Blain Figs. 2B and 2C; Moskowitz Fig. 2A), wherein the third anchor channel is curved in a second channel axis (Blain Fig. 2C; Bray Fig. 8), a third vertebral anchor is positioned within the anchor housing (Blain Figs. 2B and 2C; Moskowitz Fig. 2A).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Blain, Mozeleski, Bray, and Moskowitz in view of Landry et al. (US 2001/0053914, hereinafter “Landry”).
As to claims 2 and 3, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses the invention of claim 1. 
The combination of Blain, Mozeleski, Bray, and Moskowitz is silent to the first anchor channel having a variable cross-section over a length of the first anchor channel. The combination of Blain, Mozeleski, Bray, and Moskowitz is silent to a concave surface at least partially defining the first anchor channel.
Landry teaches a similar system (100, Figs. 4-10) capable of use for inserting a vertebral anchor (52) into a vertebral body (Fig. 11), the system comprising: an anchor housing (Figs. 4-10) defining one or more anchor channels (104, 104, Fig. 7, ¶92), a first anchor channel of the one or more anchor channels (left 104 as shown in Fig. 7) 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the anchor channels as disclosed by the combination of Blain, Mozeleski, Bray, and Moskowitz by adding a shoulder and specifying a concave surface as taught by Landry in order to limit an insertion depth of a tool/ guide within each channel (Landry ¶90) and provide an obvious cross-sectional channel shape (Landry Figs. 9-10) corresponding to that of the elongate channels (Blain Fig. 2A, Landry Figs 9 and 10).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blain, Mozeleski, Bray, and Moskowitz in view of Garcia (US 2007/0119871).
As to claims 5-8, the combination of Blain, Mozeleski, Bray, and Moskowitz discloses the invention of claim 1.
The combination of Blain, Mozeleski, Bray, and Moskowitz is silent to one or more positioning members, each positioning member at least partially defining one of the one or more anchor channels, wherein each positioning member includes an extension configured to secure one of the first, second, or third vertebral anchors within the one of the one or more anchor channels. As to claim 6, the combination of Blain, claim 7, the combination Blain, Mozeleski, Bray, and Moskowitz is silent to each positioning member including a ramp configured to be engaged by a distal end of the guide member. As to claim 8, the combination of Blain, Mozeleski, Bray, and Moskowitz is silent to the distal end of the guide member being configured to slide across the ramp of the positioning member to cause the extension of the positioning member to disengage one of the first, second, or third vertebral anchors secured to the extension.
Garcia teaches a similar system (Figs. 1-4), the system comprising: an anchor housing (10) defining one or more anchor channels (14s, 16s, Figs. 1 and 2), a first anchor channel of the one or more anchor channels (14 and 16 shown in Fig. 3 and 4) being capable of orienting an anchor (12); and one or more positioning members (62), each positioning member at least partially defining one of the one or more anchor channels (Figs. 3 and 4), wherein each positioning member includes an extension (left/bottom end of 62 as shown in Figs. 3 ad 4 defined by surfaces 63 and 65) capable of securing one of the anchors within the one of the one or more anchor channels (Fig. 3, ¶54 and 57). As to claim 6, Garcia teaches that each positioning member is coupled to the anchor housing at a leading end portion of the anchor housing (Fig. 3). As to claim 7, Garcia teaches that each positioning member includes a ramp (67) capable of being engaged by a distal end of a guide member (48, Fig. 4, ¶57). As to claim 8, Garcia teaches that the distal end of the guide member is capable of sliding across the ramp of the positioning member to cause the extension of the positioning member to disengage the one of the anchors secured to the extension (Figs. 3 and 4, ¶57).
. 

    PNG
    media_image5.png
    501
    893
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY R SIPP/Primary Examiner, Art Unit 3775